ORDER
PER CURIAM.
Petitioners appeal from the trial court’s order in a discovery of assets action; defendant Earl Ray cross-appeals. We affirm. The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As a published opinion would serve no jurisprudential purpose, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).